> e
;
a O E

e KARDEX: 608229 E

x E Ñ
An a Í > a > dE : o
Y yn - a TT E - 2 a ZA
K£ MODIFICACIÓN. DEL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y —<
S ó EXPLOTACIÓN DE HIDROCARBUROS EN EL _LOTE-Z-33. a
y — Í a y , Ám
ES ' )  ) QUE CELEBRAN Mm / _ 3
E > Ú y ps $
y dl AS a!
$ Ñ ) 3
S $
y a Ñ Bl a o
S DS 3% pación, SN S
3 = PETROTECH INTERNATIONAL 1: — 4 Y
$ o 7 - E

OOOO OOOO

Mew ha CIUDAD DE LIMA, A LOS CUATRO DIAS-—DEL MES DE “AGOSTO DEL AÑO Dos,

QUINCE, YO RICARDO FERNANDINÍ BARREDA, NOTARIO ABOGADO DE ESTA CAPITAL,
EX 1ENDO LA PRESENTE ESCRITURA, EN LA QUE INTERVIENEN, ¿DE CONFORMIDAD CON
LO DISPUESTO POR EL ARTICULO 27 Y 54, INCISO'H PEL DECRETO LEGÍSLATIVO *
NUMERO:! 1049/SE DEJA CONSTANCIA DE HABER DADO CUMPLIMIENTO A LO DISPUESTO
POR EL ARTICULO 55, CUARTO PARRAFO, DEL DECRETO” LEGISLATIVO N* 1049,
IDIFICADO POR EL DECRETO LEGISLATIVO N* 1106. >
PA ES "E-N - PERUPETRO S.A. CON REGISTRO ÚNICO. DE CONTRIBUYENTES N?
20196%85044, CON DOMICÍLIO EN AVENIDA LUIS ALDANA N* 320, SAN
“ BORJA LIMA, DEBIDAMENTE | REPRESENTADO POR EL SEÑOR MILTON UBALDO
CORNEJO), QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, <DE ESTADO
CIVIL CASADO, DE PROFESIÓN: INGENIERO; DEBIDAMENTE IDENTIFICADO CON
OCUMENTO NACIONAL -DE IDENTIDAD W* 09150438, FACULTADO SEGÚN “ACUERDO DE C
ADIRECTORIO/N9, 039-2015 DE FECHA 22 DE ABRIL DEL 2015
Y DE LA OTRA PARTE: (¡SAVIA PERÚ-SíA., CON REGISTRO “GnICO DE CONTRIBUYENTES
N* 20203058781, CON POMICILIO EN AVENIDA RIVERA NAVARRETE N% 501, PISO 11;
DISTRITO DE saÑ ISIDRO, LIMA, : REPRESENTADA POR Asu PRESIDENTE Y GERENTE e
GENERAL, FL SEÑOR OHKYEU BAEK, QUIEN MANIFIESTA SER DE NACIONALIDAD
COREANA, SDE ESTADO (sama X CASADO, DE OCUPACION: GERENTE GENERAL,
IDENTIFICADO CON CARNÉ DE EXTRANJERÍA N* 001221350, SEGÚN PODER QUE CORRE *
INSCRITO EN_EL ASIENTO N%* C0098 DE LA PARTIDA ELECTRÓNICA N? 00225762,

MIL

na Colegio de N

7

z
$
$
Nx

ma Colegi

sede Lon Fobia e

RUBRO NOMBRAMIENTO DE-. MANDATARIOS” DEL REGISTRO. DE PERSONAS JURÍDICAS DE*
LIMA, ASIMISMO PROCEDE” EN NOMBRE Y REPRESENTACION 'DE: PETROTECH

INTERNATIONAL INC., CON DOMICILIO EN 115 MENARD ROAD, HOUMA, LA70361;
“ESTADOS UNIDOS DE AMÉRICA; FACULTADO SEGÚN PODER_EN TRÁMITE DE INSCRIPCIÓN
AE LA PARTIDA N* 01819941 DEL REGISTRO DE PODERES OTORGADOS POR SOCIEDADES
CONSTITUIDAS O SUCURSALES ESTABLECIDAS EN EL EXTRANJERO DEL REGISTRO DE
PERSONAS JURÍDICAS DE' LIMA, = 2=

a Y

SE DEJA CONSTANCIA QUE INTERVIENE PARA FIRMAR LA PRESENTE ESCRITURA EL
SEÑOR” ORLANDO LINO MERCADO CARQ7 NACIONALIDAD PERUAN: DEBIDAMENTE
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD o _09855248, QUIEN

SN ;
MANIFIESTA SER DE BSTADQ CIVIL cásapo, ABOGADO, y CON (poMIcTLTO EN AVENIDA,

RIVERA NAVARRETÉ N9 501, PISO 11; DISTRITO DE SAN IÉIDRO, LIMA, EN CALIDAD
6 DE INTERPRETE DEL REPRESENTANTE DE LAS EMPRESAS ARRIBA MENCIONADAS /SEÑOR
_/OHKYEU” -BAEK, DE CONFORMIDAD A LÓ DISPUESTO EÑ EL ARTICULO 30 DE LA LEY DEL
=) NOTARIADO Y DECLARANDO: BAJO SU RESPONSABILIDAD HABER LEIDO EL TEXTO Y LA
CONFORMIDAD POR PARTE DE LOS OTORGANTES>— DOY FE.
LOS COMPARECIENTES:, SON MAYORES. DE EDAD, A QUIENES BE IDENTIFICADO CON EL
_DOCUMENTO DE IDENTIDAD QUE EXHIBIERON, PROCEDEN CON CAPACIDAD LEGAL,
LIBERTAD Y CONOCIMIENTO DEL ACTO, QUE REALIZAN Y ME HAN HÉCHO LLEGAR UNA
_MINUTA DEBIDAMENTE” FIRMADA Y AUTORIZADA, PARA QUE SU CONTENIDO SEA ÉLEVADO
A ESCRITURA PÚBLICA,” LA MISMA QUE QUEDA ARCHIVADA EN EL MINUTARIO
RESPECTIVO Y “CON EL o DE ORDEN “CORRESPONDIENTE, DEJANDO EXPRESA
CONSTANCIA-—DE HABER EFECTUAPO LAS MÍNIMAS ACCIONES DE CONTROL Y DEBIDA
DILIGENCIA EN MATÉRIA DE PREVENCIÓN DEL LAVADO DE ACTIVOS, ESPECIALMENTE
CON RELACIÓN AE ORIGEN DE LOS FONDOS, BIENES U OTROS ACTIVOS INVOLUCRADOS
EN DICHA TRANSACCIÓN | ASÍ COMO EN LoS MEDIO DE PAGO; Y CUYO TENOR. LITERAL,
ES' COMO SIGUE:
-MINUTA:
SEÑOR NOTARIO: RICARDO FPERNANDINI BARREDA =

"

Sírvase Usted an eh su Registr

“de Escrituras Públicas una de
modificación del Contrato .de Licencia para la Exploración y Explotación de
HidrocarBuros en el Lote Z-33 cuya suscripción ha sido aprobada por Acuerdo
de Directorio N2%-033-2015, de fecha 22 de abril de 2015, que Celebrán de

«una parte PERUPETRO--S.A., con Registro Único de Contribuyentes - RUC N*

"20196785044, con domicilio en Avenida Luis Aldana N% 320, San Borja,
debidamente representada por el señor Milton Ubaldo Rodríguez Cornejo, con
Documento Nacional de Identidad - D.N.I..N* 09150438, en su condición de

encargado de la: Gerencia General, “y nombrado en virtud del Acuerdo dé -
J Directorio N* 039-2015 de fecha 22.de abril del 2015; y, de la otra parte,
> SAVIA PERÚ S.A., con Registro Único de “Contribuyentes - R.U.C. N0o%
20203058781, con domicilio en Av. Rivera Navarrete N* 501, Piso 11, San
Ñ ¡Isidro, Lima, inscrita en la Partida Electrónica N” 00225762 del Registro
A y en el asiento 1, página 393, Tomo II y la
Partida 06006333 del Libro de Contratistas Petroleros del Registro Público
de Hidrocarburos, debidámente representada por su Presidente y Gerente ¡
General, el señor Ohkyeu Baek, identificado con Carné de Extranjería N*
001221350, según poder inscrito en el Asiento N* C0098 de la Partida

Electrónica N*_00225762, Rubro “Nombramiento de Mandatarios” del Registro

IZ

dera E

moto

ca

latas

a
N
SS

NX

5

is?
ana

Ur
Z

d

Solegio de Moteros e Lena Cog

) ne ¡ 52908

, y Sei Y ES
e ME Y PAN
de Personas Jurídicas de Lima; "las que- én ádelante serán teferidos
conjuntamente ES “las Partes”; con la intervención de  PETROTECH
INTERNATIONAL INC. con domicilio en| 115 Menard Road, ¿MHiouma, La 70361,

Estados, Unidos de América, J debidamente representada por el señór oñkeu

a,

$

Baek, identificado con Carné de- Extranjería N? 001221350, según poder en

es

trámite de Ninseripciónen la Partida N* 01819941 del Registro de Poderes

Storgados por Sociedades Constituidas o. Sucursales Establecidas enlel

Extranjero del Registro de Personas Jurídicas sde Lima;

y, en los términos y

Bolerio o

coridiciones que Constan en las cláusulas siguientes:
MODIFICACIÓN DEL PLAZO SL LA FASE, DE. EXPLORACIÓN EN EL CONTRATO DE LICÉNCIA
PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS | EN EL LOTE Z-33 ==
'LÁUSULA PRIMERA = =

.1 /PERUPETRO _S. «en adelante O . Y PETRO- - TECH PERUANA

Lina

S.A,

S
3
<
x

3

celebraron un Contrato de Licencia “para la Exploración y E

de Hidrocarburos en el Lote Z- an, en adelante el Contrato, “el mismo
K que iconforme a ley fuera aprobado por Decfeto Supremo No. 025<2004- EM,
"7 de fecha-20 de julio de 2004,

01 de

Y elevado a Escritura Pública .con fecha

setiembre de 2004, ante el Notario Público de Lima Doctor

Ricardo Ortiz de Zevallos Vizlarán, (

Mediante * Escritura Públilta de Cambio de Denominación Social y
edificación Parcial de Estatuto Social, de fecha 17 de diciembre“de $
, Otorgada por el Notario Público de Lima, Dr. Aníbal Corvétto >

E

Rome: Si se estableció que E Junta General de Accionistas, llevada a”

Lei»

cabo Él 9 de diciembre de/2009, decidió variar la razón social de
PETRO-TECH PERUANA S.A. por SAVIA PERÚ, S, yA. en adelante SAVIA;
cambio que fue inscrito en el” Asiento Bgo004 de la Partida N*00225762 S

del-Registro Público de Personas Jurtdlías.

1.3 Mediante Carta CEO-000049-2015 de fecha 12 de Febrero de 2015, SAVIA +
PERÚ S.A., solicita lla extensión del plazo de la Fase de Exploración
del Contrato por tres (03) años adicionales, a efectos de ejecutar la Y

perforación de un pozo exploratorio en el Lote Z-33. =

CLÁUSULA SEGUNDA =
Interviene PETROTECH INTERNATIONAL INC.,
PERÚ S.A., la

hotarios ele

para ratificar en favor de SAVIA.

en el Anexo "D” del

garantía

corporativa que aparece

Contrato. =

CLÁUSULA TERCERA =

/
Para efectos de reflejar lo establecido en las cláusulas precedentes,

Partes han acordado efectuar las modificaciones al Contrato que se indi
a continuación:

Eoas

E DP? TR? ?SS>:L C_C>Tr >... "rr...
manera: =

"1.1li-Contratista ==

3.2

3.3

SS

Y 3.5

3.6

Ñ

_ SAYIA, PERÚ IES A.

“II,

a o

Í

manera:

“1.56 Fecha de Primera Modificación =

y lá Part

ar:

ñ . pan , OS
inscrita en el Asiento 1, Fojas 323 del Tomo
ida 06006333 del Libro de “Contratista de

Agregar el acápite 1.56, el cual quedará/ redactado de la siguiente

Es el 04 de agosto de 2015, fecha en la que se suscribe la

Primerá

Ñ
Modificación cen Contrato de Wicencia Para la

Exploración y_ Explotación de, Hidrogarburos én el Lote 2-33,

aprobada px Decketo Supremo N* 022-2015-EM".

Modificar el texto del primer párrafo del acápite 3.2,_con el texto

siguiente:

» DD
3.2 La fase de exploración se divide en'“seis_(6) períodos.”

Agregar el subacápite 3.2.6/ “con“el texto siguiente: =

3. 2.6 Un sexto pertodo con una duración de treinta y seis_(36) Meses

contados a partir de la terminación del plazo señalado en-—el

AS | 32D

Manera

sm programa mínimo de trabajo para cada uno de' los períodos de la

fase de exploración que 'el Contratista está obligado a

comprende lo siguiente:

realizar

Período | Unidades de Trabajo Exploratorio (UTE) a

ler 300 UTE o, Registrar, procesar e interpretar mil'
>) quinientos (1,500) kilómetros de líneas sísmicas

| 2D. Ñ

2do 150 UTE oO, Registrar nto Cincuenta (150) |

kilómetros cuadrados de sísmicas- 3D. a

3er 302 UTE o, Pexforar un Pozo Exploratorio

4to 302 UTE o, Perforar uñ Pozo Exploratorio

Bto 302 UTE o, Perforar un Pozo Exploratorio ES

6to == |Perforar un Pozo Exploratorio”

Modificar el acápite 20.1, el cual quedara redactado de la siguiente

manera: =

“Toda notificación oO

modificación, relativa lal Contrato, será

considerada como válidamente cursada si es por escrito y entregada

con cargo O recibida por intermedio de correo certificado o facsímil

o por otros medios que las Partes acuerden, dirigida al destinatario

en un Día Útil a las siguientes direcciones:

PERUPETRO:

PERUPETRO S.A.
Gerencia General ==
Av. Luis Aldana N%320

_ Lima 41 - Perú

DS sd
$
o
S

7

tarios

L

ina Colegio de Mo

Dn detarios de

a Folegjo

SERIEB Ne A7É8BD09

4 Fax: 2061801
Contrapista:
5 VIA PERÚ,S.A. =

—derencta “General
Av. Rivera Navarrete 501, Piso 11.”
Lima 27 - Perú
Fax: 4419430.

= Garante Corporativo:
PETROTECH INTERNATIONAL INC.

= Presidencia =
115 Menard Road =

70361 -

Estados Uhidos de América

Fax No (985) 851-7452"

y
Houma, LA!

3.7 Agregar el Anexo “C-6", el cual quedará redactado de la siguíente
¿Mapera:

VANEXÓ “C-6" =

consideración: =
Y la presente, nosotros (Entidad del sistema financiero) nog constitujmos
/ fiadores solidarios de SAVIA PERÚ SÍA., en adelante llamada la
Contratista, ánte PERUPETRO -S/A., en ladelante llamada PERUPETRO, por el
importe de un millón seis mil seiscientos. sesenta y- siete Y 00/100 Dólares
EReattñth8thwt4tt;kt;onea¡i¡ooplt!toÓtÓ!p980 tt ][K€ SSI O?=]ÑM
obligaciones del Contratista bajo el programa, mínimo de trabajo del sexto
período de la fase de Exploración, contenidas en la ¡cláusula cuarta (del
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote Z-33, suscrito con PERUPETRO “Yen adelante llamado Contrato) .

La obligación que asume .... (Entidad del sistema finangiero) e. 0050b bajo la

presente” fianza se limiba a pagar-á PERUPETRO la suma de un millón seis mil

seiscientos Sesenta y siete y 00/100 Dólares ¿(US$ 1'006,667.00) requerida '.

en su solicitud de pago.

l. Esta fianza es solidaria, sin beneficio, de excusión, - irrevocable,
incondicional y de IT automática, pagadera a la presentación
dentro del' plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO al .... (Entidad del sistema financiero).... soliditando el
pago de un millón seis mil seiscientos sesenta y siete y 00/100 Dólares

Loria de Notarios de Lima

aio de Notarios de Sima

Lo

Ze Notarios ade Lana

na Cobgioa

Ñ
$

L

Ietarias ide

(US$ 1'006,667.00), adjuntando copia certificada de la carta: notarial
dirigida por” PERUPETRO al Contratista exigiéndole el cumplimiento de la,

obligación antes referida. W

2. La presente fianza expirará a más tardar el. ....., a menos que cen

janterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una

carta de PERUPETRO liberando a ...+(Entidad del sistema financiero).... y
al tontratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza _sérá cancelada en la fecha de “recepción de la

mencionada ¡carta de PERUPETRO. = =
— 3. Toda demora por nuestra parte para honrar la presente fianza/a favor de
ustedes, devengará unt—interés equivalente a la Tása Activa en Moneda

a Ñ <= ñ Ñ el .
Extranjera (TAMEX) de. las Instituciones del Sistema Financiéro que publica

la Superinteídencia dé Banca y Seguros aplicable durante el período de

retraso o la tasa que la sustituya. Los intereses serán calculados/ a partir”

de la/fecha de la recepción de la carta notarial dirigida pór PERUPETRO a

«+ «(Entidad del sistema financiero)... = 5
1

A partir de la echa de la expiración o cancelación no se podrá-presentar

reclamo alguno por la presente fianza y .... (Entidad del sistema

financiero) ..... y. el Contratista quedarán liberados “de toda

——responsabilidad u obligación respecto a la presente fianza.

Ateñtamente,

(Entidad-—del Sistema Financiero)” =: A
3.8 Modificar el Anexo “D”, el cual quedará redactado de la siguiente

manera:
“ANEXO
GARANTÍA CORPORATIVA

"p =

Señores
PERUPETRO S.A.
Av. Luis Aldana 320,=

Lima 41
PERÚ = '
Por el presente documento, PETROTECH INTERNATIONAL INC., de conformidad-con

_el acápite 3.11 del Contrato de Licencia para la Exploración y Explotación
de Hidrocarburos CH Lote 2-33, suscrito por PERUPETRO S.A.
(“PERUPETRO”), y SAVIA PERÚ S.A. , garantiza solidariamente ante PERUPETRO

el cumplimiegito por SAVIA PERÚ“S.A., de todas las gbligaciones que ésta |

asuma en el programa mínimo de trabajo descrito en el acápite 4.6 del
Contrato, así como la ejecución por SAVIA PERÚ S.A., de cada uno de los
programas anuales de Explotación, tal como puedan ser reajustados oO
cambiados, “que el Contratista presente 'a PERUPETRO S.A. en cumplimiento del

— acápite 5.3 del Contrato.

y 10) Y _

A

ZN : 52910

Esta garantía subsistirá mientras sean exigibles las obligaciones de SAVIA.

PERÚ S.A. derivadas del Contratos Pára los ¿fectos de ésta garantía
E EErmoTEca INTERNATIONAL INC, se somete a las leyes de la República del:
y Derú. renuncia expresamente a toda reclamación. diplomática, y se somete aL Y
ed S rl arbitral. para solución de controversias establecido . 125
3 Cláusula Vigésima Primera del Contrato. 3
- /8 Atentamente, = ÑO
A 5 : Ny
MÁ PETROTECH INTERNATIONAL INC., = = S

o,

DS (Persóna legalmente autorizada)” 2
S CLÁUSULA CUARTA
( Y En la fecha de suscripción de la Escritura Pública que origine el presente
72 y “documento, PETROTECH | INTERNATIONAL INC., deberá haber cumplido con entregar

Mo

a PERUPETRO la garantía corporativa A por la cual asume la

Coleaio de Notarios de -

a Y . 4
53 responsabilidad solidaria por el cumplimiento de las obligaciones Srivadas
ES
Si del Contrato, que le sean exigibles a SAVIA PERÚ S.A., en los términos del
| ES
Y Anexo "D". = pr
¡ IN 7 a S
e > garantía corporativa entregáda en la a de Primera. Modificación por

ETROTECH INTERNATIONAL INC/, sustituye a la otorgada por - PETROTECH
ERNATIONAL INC. en la Fecha de Suscripción del Contrato. =

ianza para el Programa Mínimo de. O dei sexto pextódo de la fase
L
de exploración según el acápite 4.6, será entregada a PERUPETRO antes del

gin e Motarios de

Lina Pi

será liberada la fianza respectiva. =

gregue usted, Señor Notario, lo que fuere. de ley--y'” sírvase cursar los
rtes cortespondientes al Registro Público de Hidrocarburos para! su
inscripción. = Ñ E
“LIMA, 04 DEL MES DE AGOSTO/DE-2015 =
FIRMADO POR PERUPETRO S. A. EL SEÑOR MILTON UBALDO RODRÍGUEZ CORNEJO. -
FIRMADO POR ¿AVIA PÉRU S.A.EL SEÑOR OHKYEU BAEK. - =:
FIRMADO POR PETROTECH INTERNATIONAL INC. EL SEÑOR. OHKYEU BAEK. -
AUTORIZA LA MINUTA EL DOCTOR: JOSE LUIS SALAZAR RAMIREZ
ABOGADO CON-ICAP.- 1655

y) =4
|

» an denominación sódal y modiicaci
+ social, de fecha 17 de diciamibre
= el blica ide Lima, Anibal Conve
. > > estableció que la Junta General de AccionisisS, Revada a z
a . / A cabó im de %009, decidió variar la razón .
> sociale PETRO-TECH PERUANAS.
/ SA. cambio inserito-en el Asiento la Part
d > =- N'* 09225762 del Registro Público de Persanes Juridicas,
a 'mediarie Carta N'/CEO-00049-2015, de fecha 12
- de tebroto.de 2015, SAMA PERU SA, sólclá la extensión
N del piezo de le fase de exploración del Contraio-de Licencia
_ > Pe le Exelon y Explotación de Hidrocarburos éa el Lote — =
0 21 1 ] 33, por | Ai adicionales, a electos de ajecttacia == a
A ) perforación de un: aplomo, -
E - Ñ == et Diente de PERUPETRO SA, mediante
0 Acuerdo de Directorio N” 035-2915, de fecha 22 de
0 S abíí de 2015, aptoló el Proyecto de Modificación del z
? Ss Contato de Licencia para la Exporación y Explotación
— de Hidrocarberos an el kate 2-33, elewándolo al Poder
Ñ > Ejecutivo fara su consideración y respectiva aprobación:
- De confosmidad con lo dispuesto en los nameralas 8) y /
ol ¿ea Des Curado de Lo EZ Ly ornca
y — A Í L Ley Orgá 0
— / de Hidrocarburos, probado mediana Decreto Supremo N*
2 - 642-2005-EM; E
>> DECRETA: 4
¡ o E Peodn
> Aprueban modificación del Contrato de period 4".- De la Aprobación de la Modificación y
Licencia para la Exploración y Explotación e red JM 6 Cua esco pe a
y le Hidrocarburos te Z- jotación y Explotación de Hidtocatburos en el Lote 2-43,
Ñ enetLeteZ-33 apiotado por Decteo Supremo N' O25-2004.EH, a ía de -
DECRETÓ SUPREMO extender el plazo de la fase de exploración por tres (09) años.
NO 022:2015-ENi votfícita Fi de e pstorización para suscribir la
- El PRESIDENT AREPÚ ción, to S =
o Autorizar o PERUPETRO SA, e suse con SAVIA
CONSIDERANDO: > PERU SAA, la Modificación del Contrato de Licéncia para 7
a, ” . |. lo Exgloración y Explotación de Hidiracarburos en el La — Í
ue, es potilica del Gobiemo promover el desarrollo — * 2-33, que se aprueba en artículo Y”
de las-actividados hidrocarburferas, a fin de garantizar el e
futuro Bbesteciniento de combustibles sobre la besa de fa Artigulo 3”.-Defrefrendo
libre. competencia; " El presente Loereto Supremo será refrendado por
, = Mediante el Texto Único Ordenado de la Ley al Ministro de Ecoñomia y Finanzas y:
MN” 26221, tey Orgánica de Higracariuros, aprobado — Energía y Minas,
mediante Secráto Supremo N* 042.2005.EM,'ss regulan 53
las acvicades de hdencarbuos sí al tartoro naciona, Dedo óh ta Casa de Gobierno, on Lima, alos dieciséis o
El Ya, el arícuto 12 ' del Texto Único Ordenado de la días del mes de juflo del año dos mil quince, = y -
Lay NW" 20221, Lay Orgánica de Hidrotarburas, establece = >
gue los contratos, una veZ aprobados y susertos, sólo OLLANTA RUMALA TASSO
pueden ser modificados por-acuerdo escilo enfe das Presidente de la República

partes, debiendo dichas modificaciones ser aprobadas J
cor Decreto Supremo sofrendado_por las Minittos de | ALONSO SEGURA VAS] f E
Economia y Finanzas y de Energía y Minas dentro del | | Minis de Economis y Finsazas —
1]
el

plazo establecido an el articulo TI de la mencionada Lay;
e mediante Decreto Supremo N* 025-2004-EM, de |
e julio de 2004, se aprobó al Contrato de Licencia |

Ministra de Energía y Minas _—

$ Exploración y Explotación de Hidrocarburos en el
Lote 2-33, ubicado en el zócalo continental frente alawcóstas | PORRA
de tas provincias de Lima y Cañete del departamento de | :

e

(
( l

13 : A

INSERTO NÚMERO DOS:

- $ EN No U Cerfífico que.es copla fiei del original que por
a Yo) Z 7 =  >.obra enloé archivosimie. PERUPETRO S.A 1 A
¡E BL - N/ ON !

A db e a / ZN LR
> $ BERTO SUENAN) OLIVER > >
O RE A Segretario del Directorio (e) E
Y S TRANSCRIPCIÓN, L 4 A / $
SD Pongo en su cónocimiento que en la-SesiónNo. 09-2015, realizada el día 22 de abril de y
- Y 3 2015, el Directorio adoptó el Acuerdo siguiente: a S
a IS — 4 LE SN =- el
> A APRUEBAN PROYECTO DE MODIFICACIÓN DEL CONTRATO DE LICENCIA PARA
| EN LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 2-33,
) S a , LN 5 =
NM NOT Ñ ACUERDO DE DIRECTORIO No.-033-2015 AÑ
EL > — S NN Es
UN 3 a San Borja, 22'de abril de 2015

Visto el Memorando No. CONT-GFCN-079-2015; de 15 de abril de 2015, mediante el
Cúal se somete a consideración del Directorio el Proyecto de Modificación del Contrato
e Licencia para la Exploración y Explotación de/Hidrocarburos en el Lote Z-33, que

ene por objeto la extensión del plazo de la fase dé Exploración por tres (3) años; y,

Considerando: ES SS o
Y) pon

E ; e S a

_Que PERUPETRO S.A. y PETRO-TECH PERUANA 5.A., celebraron un Contrato de
Licencia-para la Exploración y Explotación de Hidrocarburos en-el Lote Z-33, él mismo
que conforme a Ley fue aprobado por Decreto-Supremo No: 625-2004-EM, publicado el
20 de julio de 2004/y elevado a escritura pública con fecha 01 de setiembre de 2004,
nte Notario Público/de Lima, Doctor Ricardo Ontiz de Zevallos Villarán; >

Cntigio de Notarios de Lon

mediante esctitura pública de cambio de denominación social y modificación ..-
parcia) de estatuto" spcial; de techa 17 de diciembre. de 2009, otorgada por el Notario
Publica-de Lima, Dr. Añibal Corvetto Romefo, se estableció que-la Junta Generál de
Accionistas, llevada a cabo-el 09 de diciembre de 2009, decidió variar la razón social de SN
PETRO-TECH PERUANA.S.A. por SAVIA PERU S.A”; cambio inscrito en el Asiento: 7 >
B00004-de la Partida No. 00225762 del Registro Público de Personas Juridicas;

Lena

Vo o /
Que), mediante Carta No CEO-060049-2015, de fecha 12 de febrero de 2015, SAVIA
PERU S.A“ solicitó la extensión del plazo de lá fase de exploración del Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote Z-33, por tres (3) (
años adicionales, a efectos de ejecutar la perforación de un (1) pozo exploratorio; —=

o da Metaria do

Pato

Ley No. 26221, Ley Orgánica de Hidrocarburos, aprobado mediante Decreto Súpremo

No. 042:2005-EM, establece que, en casos excepcionales, se podrá autorizar una (
extensión dél plazo de la fase de exploración hasta en tres (3) años, siempre que el N
contratista haya cumplido, estrictamente el programa mínimo garantizado previsto en el 1
contrato y además se comprometa ala ejecución de,un programa de'trabajo adicional

Xx NS que justifique la extensión del plazo y que 'esté garantizado con una fianza, a
satisfacción del contratante. ;

A

ÍÚ Que. el segundo párrafo del literal a) del Artículo 22* del Texto Único Ordenado de la

Votarió

Sé Que el Artículo 12” del Texto Único Ordenado de la Ley No. 26221, Ley Orgánica de 5

Hidrocarbutos. aprobado mediante Decreto Supremo No. 042-2005-EM, establece que $
los Contratos, una vez aprobados y suscritos, sólo podrán ser modificados por acuerdo x
escrito entre las partes; agrega que las modificaciones serán aprobadas por Decreto AS
Supremo refrendado por los Ministros de Economía y Finanzas y de Energía y Minas
dentro del plazo establecido en el'Artículo 11? del Texto Único Ordenado:

UN '00i

E EN y
= sx y y Y)
y Zertifico que es copia fiel del original >
A a 5 que - -
] - abra en FA PERSPETRO SA, - o TOA ==
NN [Perú Ypetro ROBERT oo NY o 7
=> Acuerdo de Directorio No. 039-2016. Sober de eS ; a UN
= a Que, en el Informe Técnico - Legal No. GFCN-084-2015, de 13 de abril de 2015, se mm /
ú concluye que él Proyecto de Modificación del Contrato de Licencia para la Exploración y pa
Explotación-de Hidrocarburos en él Lote 2-33, para la-extensión del plazo de la fase de A

y exploración por_tres (3) reven viable y se ajusta alo dispuesto en el Texto Único il —
Ordenado deta Ley-No. 26221, Ley Orgánica(de Hidrocarburos, Aprobado por Decreto -
Supremo No. 042=2005-El % a pe DF? Ls

AE - Al AN ” (
De conformidad con el Artículo-44* del Estatuto Social de PERUPETRO S.A,

E Ñ El Directorio, por unanimidad; y

ACORDÓ: NN
s 1 La / y
>. 1., Aprobar el Proyecto de Modificación del Contráto”de Licencia para la Exploración y ! ' o
Explotación de Hidrocarburos en el Lote 2-33, aprobado por Decreto Supremo No -
025-2004-EM, a fin de extender el plazo de-la:-fase de exploración por tres (3) años.
Ñ - Así como, aprobar el Proyecto de Decreto. Supremo, correspondiente a la E
es N mencionada Modificación: los que se/adjuntan al presente Acuerdo y forman: parte E
o integrante del mismo. —_— A — y —
. ) ñ A Y _ Ñ
2. Elevar al Ministerio de Energía y Minas los Proyectos de Decreto Supremo y de” > a,
== Y "7 Modificación del Contrato de Licericia para la Exploración: y Explotación de y
54 Hidrocarburos en el Lote Z-33. referidos“en el numeral 1 precedenté, -para su el +
correspondiente trámite de aprobáción e -" 7

3. Autorizar a la Gerencia General de PERUPETRO S.A. a Suscribir la Modificación del Z , -
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en'el Lote- En
Z-33, uná vez que se haya expedido el correspondiente Decreto Supremo. y
r : yl
7 -4... Exonerar-el presente Acuerdo del trámite de-léctura y aprobación de Acta. E

y A — e , y
. Lo que transcribo”a usted para su conocimiento'y demás fines. / /

San Borja,27de abrilde 2015"- e . NE

Ds ÁrTiGAS CÚNEO

Me Presidente dei-Directorio ROBERÍO GUZMÁN OLIVER
PERUPETRO S.A, Secrelaria-del Directorio (a)
> a =>

002
SERIEB N'4768512—--

> S »
Ó - 7 323913
Z => e C* a
t 7 ?
INSERTO NÚMERO TRES:
Nx E
a
Ñ X
T =— NN S
Ñ IN ¿ $
- — uN EN S
24 7 > Lo A Certifico ques copia fiel del original que COS IS:
O Peri O per a a E ! ¿
= YN A AS S
O ÉS RoBerTO GPZMAN Pdo = / E:
te > / TRANSCRIPCIÓN dd pe Tí a $
y Pongo en su conocimiento que en la Sesión NO. 09-2015, realizada el día 22 de abril
Si de-2015, el Directorio adoptó el Acuerdó siguiente: —- E - )
< A 2 ] A
2 ENCARGAN EL PUESTO DE.GERENTE GENERAL DE PERÚPETRO S.A. AL
$ / SEÑOR MILTON UBAEDO RODRÍGUEZ CORNEJO, en
y (6 JJ le N
> Sy | peroo be DIRECTORIO No. 039:2015
ES Ñ 5 SamBonja,22 de abril de 2016
Escuchada la exposición del Pfésidente del Directorio; y, AN
Considerando: ) y
OS ? , $
> Que, mediante Acuerdo de Directorio No. 538205, 4822 de abril de 2015, se da por S
concluida la encarta sel puesto.de Gerente eral de PERÚPETRO S.A. a la —
ora Isabel Mercedes Tafur Marín, cón fecha 26 de abril de 2015;
A Ñ
l/Directorio ha considerado conveniente encargar temporalmente el puesto-de — '
Gerentó, General de PERUPETRO, S.A. al señor Milton Ubaldo Rodríguez Cornejo, a ?
Sa partir del'27 de abril de 2015; y XA NN '
— De confarmidaa con el Artículo 44 del Estatuto Social de PERUPETRO S.A; —< Ñ
a Y UN
El Directorio, por unanimidad; = X - 2
1 a , —
ACORDÓ: o, : >
1. Encargar el puesto de Gerente Géneral de PERUPETRO S.A, al señor Milton
= Ubaldo Rodriguez Cornejo, a partir del 27 de abril de 2015,
2. Encargar a la Administración el cumplimiento del presente Acuerdo. => A
S e Y d

y Exonerar el presente Acuerdo del trámite dé lectura y aprobación de Acta, >

Lo que transcribo a usted para su conocimiento y demás fines,

San Borja, 22. de abril de 2015 D RN
O a
L / A N
m) la _ uN |
Va , *oOL -
os —
LU oRÍGAS CÚNEO ROBERTO GUZMÁN OLIVER ' o

E Presisedio sel Dieciono

Secretario del Directorio (0)
PERUPETRO S.A,

4

TRADUCCIÓN OFICIAL

—

Glual Lic: Celia Rosqrió Arburúa Rojas

— TRADUCTORA - PÚBLICA - JURAMENTADA

TRA. 0528-2015/0
/ ,

NS PETRO-TECH INTERNATIONAL Nc Ñ

CERTIFICADO DE ¡CARGO beroras_

Yo, Pablo C. FERRÁNTE, Secfetario Adjunto dé

Petro-fech International Inc., una sociedad de
Delaware (la “Sociedad"), por el presenté certifico
que: J

El documento adjunto como Anexo”"A es una
copia fidedigna, correcta e íntegra de la Escritura
de Constifución de la Sociedad y que dicho
instrumentó no ha sido enmendado, /modificadó ni
revocado y sigue teniendo plena vigencia y efecto en
la/fecha. e SK

El- documento adjunto como Anexo B es una
copia' fidedigna, correcta e íntegra del Certificado
de Vigencia Corporativa de la Sociedad, emitido por
el. Secretario de Estado, del Estado de. .Delaware. y
vigente eh la fecha Me emisión del “referido
documento .

3. El señor Oh Kkyeu Báek ha sido debidamente
elegido y calificado como funcionario de la Sociedad,
para ocupar el.cargo,de Presidente de la Sociedad. El
documento adjunto como Anexo C es una copia
idedigna, correcta e íntegra de la Acción: Adoptada
por Consentimiento Unánime de los Directores de la
Sociedad de fecha 20 de febrero de 2015, mediante la
cual se designa al señor Oh Kyeu Baek en el cargo de
Presidente de la Sociedad, y el referido
consentimiento unánime no ha sido modificado ni
revocado y_se encuentra en plena vigencia y efecto.

3. El señor Oh Kyeu Baek ha sido autorizado,
facultado “e instruido por el Directorio de la
“Socieúad para que, actuando en nombre y
representación de la Sociedad, proceda a:

PUEBLO LIBRE: ur. Daniel A. Robles 210 Psje. C-20 7463-1109 / 099-642-480

LIMA: Jr. Miró Quesada 376 Of. 301 T. 428-0196
e-mail: biboEtera.com.pe / celiarosarloarburuarojas2gmall.com

| -
¡ 32913
- ' OS l
A A —>
/ , eS
Y L -
4 Sl
S
Ñ g / : ] => N
SY Ñ ao Sa - S
—A Y — x Y YD x
Ñ y a+.firmar y otorgar la modificación del Contrato 3
— PA ¡A de Licencia para la/Exploración y Explotación S
ES : de Hidrocarburos / en! el” Lote Z-33, de ÓS
; E) _ conformidad “con el Decreto Supremo ,N.? 022- SS
r Sy == /- 2015-EM, así como realizar y formalizar todas S
S 1 - ; las acciones y- documentos que se pudieran
Ñ a / requerir ante/los Registros Públicos dé Lima y y8
> cualquier otra autoridad- ladministrativa 0 E
> < entidád judicial, necional, regional, S
departamental o provincial della República del ES
/ : Perú,- cuando elló resulte ”'/necesario 'o 1 3
% pertinente, incluido el apersonarse ante un . E
— a notario público con la. finalidad de inscribir S
la eridá, modificación del Contrato  .dé S
la Licengia; y A IN $
al E : Ana e ¿ . | AS
b. ratificar la garantía corporativa otorgáda a, / SE
- Y BEE o Savia | Perú S.A. como parte contratante del/ _
BE — Contrato de/ Licencia para la Exploración y ns
eS y Explotación de Hidrocarburos en el Lote Z-33 /
y, 27 ? vigente” y celebrado “entre Savia Perú S.A. |y —
/ 5 7 Perupetto S.A, como consecuencia de la
Ñ de modificación: del-“Contrato de Licencia con

Foduatono

arreglo a las leyes de la República del Perú.

Celia

N El dopúmento adjunto como Anexo D es una copia
_fidedigna, correcta e íntegra dela Acción Adoptada
por Consentimiento Unánime de los Dirgctores de la
Sociedad de fecha 20 de julio de 2015, /mediante la

cual se autoriza, faculta e instruye al señor Oh Kyeu —
Baek para que ejecute las acciofes _

ln;

he

/

Tdi
É
SN

ÍA

716944710 | )
— /

a
descritas líneas arriba en nombre y representación de
la Sócíédad, y el mencionado consentimiento unánime

no ha sidomodificado ni revocado y se encuentra en
plena vigéncia y efecto”

4. El Directorio de la Sociedad está debidamente“
autorizado, de conformidad con el Estatuto de la

TRA.0528-2015/0

A

Traductora Pública Juramentada

yea Rosorio Arburúa Rojas

acápite

Ñ ON
Sócieaaá, a ado]
3 precedénte.

a a
3/25

va
L

tar los acuerdos descritos en el

—

[Sigue página de firmas]

S
- a
a /
A
X —
— -— A uN
A
ca
EEE
. EN
A =
>) A
O eN
716944710
K E
¿run os2e-205/0
Ñ

DN

y” z
—N
,

E

EY RUY Gp VOY LUST, Ge see US o Le, cp qna

xa AL AGE) DOG DG Y e > )
] — S a E
— 1 +
SS ( AN ! a N EN
A a l | — A > - '
a a >
y a NN X A /
A > ] 3 A l y a s Ñ / y -
W ñ Dl / !
A y JE $ E = Ñ Ñ
Ñ y A Ñ —
a , / == y - a E h y La
: AS A / Ñ
O / AN
CB fell ) e
a O / PA a Z
o EE ! e , A
— El 28 a l El
ps EN ! E :
e A E - J) E
82 los Xx E o
A > 2 2. : Pr! a |
. A NXg Ss 2 : ] a
, A ] ,
a co lA CES Sr a a Y a Da
A 42 Ella NX /- > S Á
A 23 48 EN O o Ñ
. Me O | j A iS
o x= El 3 a 1 Y — E
17 , > A
e Y e ] E Ol DD N Ñ e
“o ) Y o N / A : y
y o |
1 o. : cod lr eros c NN
- : e ed
PO alo onun q ouotoy aa) ] Di SS
= - ae ax 7
E J

II NN al
GRP DE vez q ye eE, mej; ep 10 ÑO sra ng ar 3 bos ae
'18p yy

—
de
Sa ' —
5/25 =
ALICIA D. MORROW, NOTARIA PÚBLICA a .
STATE OF TEXAS (ESTADO DE TEXAS) > y Ea
CERTIFICACIÓN NOTARIAL DE CERTIFICADO DE CARGO E
PFICIAL / o
ES
) Ante mí, Notaria Pública del Estado de Texas, emíla —
a fecha compareció persónalmente Pablo C. FERRANTE, -
quien se identificó, como Secretario Adjunto de Petro- —
E - Tech International In: una sociedad ondaa
% , constituida y vigente “al amparo de- las yes del £
Estado de Delaware, Estados Unidos de América, para _: - BS
OS reconocer este instrumento, en representación de la
[ sociedad. pas Y
| e
peoha: 22 de julio de 2015 _ )
m - (firma) o a
N 2 pa
y 2 % Notaria Pública NS ñ
¡Sig Mi nombramiento expirajel: 08 de septiembre de 2006-/ _-
j : Sello: 3% Ñ
Ñ E Alicia D. MORROW y a
E Notaria Pública, Estado de Texas
E Mi nombramiento expira el 8 de septiembre de ]
E e -
2 e
EE
ó

a A >

716944710 >

? >Sara.0528-2015/0

> vs
Legio de Notarios de

Lo Ll É

Lon
SN

0

le
Lantos de Lana Es

de Mos

hgio

“Celia Rosor

de

iBérr
de Lil

"Bandin

Notario

"e

6 E

Xi

Lina Coligrta
j
A

de

Arburóa hojas

ES
Traductora Me
> hsgietro.

Ne 03/

S 7 —

6/25 o;
UN y _

THE STATE OF TEXAS (ESTADO DE TEXAS)
SECRETARIO DE ESTADO a

No para uso dentro de Estados Unidos'de América. VES
Esta' Apostilla certifica únicamente la firma, la capacidad del
signatario y éÍ selloro el timbre del cual está xeJestido. No=
certifica el contenido; del documénto para el cual

e expidió,
La validación de la certificación” está disponible en
Www.sos.state.tx.us dl

APOSTILLA
(Convención de La Haya del 5 de octubre de 1961)

1. Pafsí Estados Unidos de, América. y
» a
“Él presente documento público AS Ñ
2. ha sádo firmado por Alicia D. MORROW Ó
13. quien actúa en calidad de Notaria—Pública

LON. Estado de Texas > E

y está revestido del séllo/timbre de Alicia D.
MORROW, Notaria Pública, Estado de Texas,
Nombramiento expira el 08 de septiembre de 2016,

- Certificado
Texas , o, —
el'23 de julio de p015 Dos
por el Secretario de Estado de Texas
Certificado W./* 102452344 — >
.. Sello: El Estado de Texas
O. Firma: - (firma) 2. >»
, — Carlos<H. Cascos

Secretario de Estado
GE/sk

en Austin,

RooJ0a

TRA.0528-2015/0

Xx

gia ele

Lin

Trtaras dle

Baligio de

jos

Celia Rosario Arburós Rej

AS

Traelunlora Pública

Jurementada

fistro IVT N* 03

OS -
yr —
NS ' —
- A Ú
y
ES
Cm )
22/25 0
- y pa
ANEXO D

A > E

N , E
+ ACCIÓN ADOBTADA POR CONSENTIMIENTO UNÁNIME DEL
DIRECTORIO DE LA SOCIEDAD ye
DE FECHA 20 DE JULIO DE 2015,
> Ñ

=./ — mi
(
( —
al 5 a )
>
y >
y
o
A
716944710 e y

TRA.0528-2015/0

SERIEB Ne 4768516 -

l 23/25 A

ACCIÓN ADOPTADA POR CONSÉNTIMIENTO UNÁNIME
O

ES DE LOS DIRECTORES DE
PETRO-TECH INTERNATIONAL, INC.
NA E - y
EN S y y
o Ñ AN 20 de julio de 2015
Ñ : | A o
AN E N De conformidad con la Sección, 228 -dé la Ley
S y General de Sociedades de Delaware (Delaware General
TO 5 | Corporation "Law), los infrascritos, quienes conforman
Yo. la totalidad de. los Directores de  PETRO-TECH
SÍ a INTERNATIONAL INC., una sociedad de Delaware -tla
$ w a “Sociédad”), en vez de celebrar-una sesión, por el
$ Do presente adoptan la siguiente acción mediante su
ml $ 2 a consentimiento unánime por escritos
1 7. — - 7
mo aj su > a
L Y uN CONSIDERANDOS : z ?
$ E Z =; N Ma
Ñ 3 $ ada Offshore Foreign Group Inc. esla única accionista de
3 y RES la Sociedad y está debidamente representada en este
S 35% acto por sus Directores, el señor foo Seok Lee y el
3 215 señor Julián,Rojas. 1 VA
$ 04
> NEx E As E
1] $3 La Socie: es accionista de Savia Perú S.A., una
- 4] sogietad ue se constituyó y opera comercialmente en
E a Perú. ? r
de
AG

Savia Perú S.A. es el Contratista del Contrato de
Licencia para la Exploración y Explotación “de
Hidrocarburos del Lote Z-33_del Zóbalo Continental ..
peruano, el cual requiere sér modificado con arreglo
“al Decreto Supremo N.? 022-2015-EM-éon la finalidad
de prorrogar la fase de exploración por tres años
“adicionales, y para cuya modificación la Sociedad
debe actuar—como garante corporativo de Savia Perú
S.A. o

La Sociedad requiere Otorgar los poderés de
representación adecuados. paraí ser parte de la
modificación del Contrato antes' mencionado

* TRA.0828"2015/0

tarios de Lana Colboio de Notarios de Lora

lo

Y
Ñ

tarios de Lana Y

”

ia de Mo

>

3
EI

) sn

24/25

AHORA, POR TANTO, SE ACUERDA: d o
SE ACUERDA: 7 —
j - A
Otorgar“un poder especial y nombrar Presidente
de la —sobiedad al señor. Ok Kyeu Baek, de

_ | nacionalidad corsana, con Carné de Extranjería > —
> N.? 001221350, domiciliado para los efectos del
presente en Av. Rivera Navarrete N.* 500, Piso Y

11, San Isidro, Lima, Perú, de modo que firme y
otorgue en sú nombre los siguieñtes documentos:
a) Modificación del Contrato. de Licencia para"
la Exploración y Explotación de Hidrofarburos -——
en el Lote 2733 celebrado entre Savia Perú
S.A. y Perupetro S.A., de conformidad con el
Decreto Supremo N.*% 022-2015-EM, así como
para que realice y formalice todas las
acciones -y" documentos que se pudieran
requerir ante los Registros Públicos de Lima
y cualquier otra| autoridad administrativa o

entidad judicial, — nacional, --regional, y
departamental o p: incial de la República
del Perú, cuando éllo résulte necesario o No

pertinente, incluido el apersonarse ante un
notario público con la finalidad de inscribir y)
la referida modificación del Contrato de
Licencia.

> El

b) Patificatión de la” garantía corporativa
dtorgada a Savia, Perú S.A. como parte
contratanté del Contráto de Licencia para la
Exploración y Explotación de Hidrocarburos en
el Lote Z-33 vigente y celebrado entre Savia
Perú S.A, y Perupetro S.A., como consecuencia
de la modificación del Contrato de Licencia -
con arreglo a las leyes de la República del

Perú.

E SE ACUERDA: SN
Autorizar al señor Oh Kyeu Baek a emitir la a
minuta y la escritura pública de aceptación del >
poder que es objeto materia” del presente
acuerdo en Perú.

TRA.0828-2015/0

Lá
X - N
N y y 5 3 (
SERIEB N* 4768517 E 2917
/ T— : y Z Ñ Xx
a po
e e 34
ale dl :
>< ==
25/25 S
DIRECTORIO: —
- (firma) o lfima) ON
Woo Seok Lee == Julian Rojas

“irector de Ecopetrol

Difector de KNOC — —
> n

NA

Cargo Oficial emitido por  PETRO-TECH
, con fecha 22 de julio de 2015 -

2015-05280A 5
30.07.15 -

7 YO, LA INFRABCRITA' TRADUCTORA PÚBLICA 7
— — JÚRAMENTADA, CÉRTIPICO QUE“LA PRESENTE .

TRADUCCIÓN ES FIEL) Y CORRECTA DEL_ >

- TEXTO ORIGINAL El IDIOMA ... )
ADJUNTO. - ESTA TRACUCCIÓN” NO DEBE /
INTERPRETARSE COMO RECONOCIMIENTO DE 7

-— LA AUTENTICIDAD DEL DOCUMENTO TRADUCIDO.
¿Elena

ESTA OFICINA MO ASUME RESPONSABILIDAD
[AUTENTICIDAD DEL DOCUMENTO

EN FE DE LO GUÁL FIAMO Y BELLO EM. > $
[ ALOB ció. DÍAS DEL MES DE : S
É E PS ERA S
á ! al
5 — cra $
sE ] la Rosario Arburán Roj -
Z / “Celia-Rosario.Arburás Rojos ,
23 Traductora Rilica Ll
22 — sap DES 1
- o
m En 4
y a — E
Y A SS NS

TRA.0528-2018/0

Po EE
1:Pals/ Country REPÚBLICA DEL PERÚ

Elpresente documento público'/ This publ

ven]
¿2 ha sido finado | pol has been signéd io by SEnTocanO

ve: ARBURÚA ROJAS

5:0n/at cl

/ T.por/ by MINISTERIO: psi
8.bajo el podreis
> 9/Selló/imbre/ SeaWstamp

Herrera,
lección Gensal

HRELEQLIO314

A
es

E
IANSTERIO DE FS

e ES A

EN rica dife Eos ep

!INSERTO NÚMERO CINCO.

- Y Ñ — >
x LoS y a
e e , ES
5 S
Y a Ss
$ $
$
$ ys $
Ss / ES
a Ñ $
E y y
S N
) a $
$ 5
? el “lima, 21 de julio de 2015 S
3 Ñ D
a ES Señores, $
Mo S PERUPETRO S.A. IN
7 E S Av. Luis Aldana 320 ' Ml Los
— 3 Lima 44. / ! == MS
TN PERÚ.- ES A
SS AS - e
E / Por el presente documento, PETROTEOH INTERNATIONAL INC, de conformidad con el + 3
SÑ acápite 3,11 del Contrato de Lióencia para la Exploración y Explotación de Migocarburos S
e $ as en el Lote 5 susorito por PERUPETRO S.A. (PERUPETRO"), y SAVIA PERÚ S.A. , E
5 ¿afantiza solidariamente ante PERUPETRO el cumplimiento por-SAVIA PERÚ-S4A., de y
E todas las obligaciones que ésta asuma en el programa mínimo de trabajo descrito en el y
E acápite 4.6 del Contrato, así como la ejecución por SAVIA PERÚ S.A.,,de cada uno de los Á
$ programas anuales de Explotación, tal como.puedan ser réajustados/o cambiados, que el : E
Y Contratista presente a PERUPETRO S.A. en cumplimiento deNacáplte-S,3 del Contrato. | x
$ / A 3
ES Esta garantia subsistirá mientras sean exigibles las obligaciones de SAVIA PERÚ S.A, ES
$ derivadas del Contrato. Para los efectos de esta garantía PETROTECH INTERNATIONAL ' ES
ING, se somete a las-leyesde la República del Perd, renuncia expresamente a toda y
> ica. y Se somete al procedimiento -arbitral para: solución e $

clamación delo
troversias establecido en la Cláusula Vigésima Primera del Contrato

NS

Ohkyeu Baek'
PETROTECH INTERNATIONAL INC.

4

at

ticbarnk

0% 50 0137742 — 009 e

4143008350 057

Carta Fiariza No. 10492274-000 * z ES Nim, 24 de Julio de 2015

Señores: , ;
PERUPETRO.S:A. z

Ciudad. — 7
Presente.-

, >

De nuestra consideración:

Dn

> PERÚ S.A. en adelante Jeiméda la Saul la; anto PERUPÉTRO, SA, cai llamada: PERUPETRO,
"hor al importe de UN: MILLON-SEIS e SEISCIENTOS: SESENTA Y SIETE Y 00/10 DOLARES '
“AMERICANOS (US$. 1008, 867.00) año de: jatantizal: el feb cumplimiento'de las: obligaciones del Contatita

out Contrato de Licencia pata la Exploración y Explotación de Heroes Lote 2-33. suscrto».
con RUPÉTRO en'adetante llamado Contrato).

La obigábión que este 'SCOMABANK PERU SAA. bajo" la presente fanzal se: Ima a. pagara
PERUPÉTRO la suma DE UN MILLON SEIS MIL. SEISCIENTOS SESENTA Y SIETE Y 00/100 DÓLARES |
AMERICANOS (US$ Fo00so) .00) requerida en su Solicitud de pago,

1: Esta fianza es solidaria, sin: benefi. del excusión, Ifevocable; iicondicional y de' realización: autométios,
pagadera_a la presentación, dentro del plazo de vigencia de:la misma, de una carta notarial dirigida por
PERUPETRO a SCOMABANK PERU-S.A.A. solictando.el pago dun milón sele mil seiscientos sesenta y 7
“siete y 00/10 Dólares Americanos (US$. 1"006,697.00),. adjuntando copia: certificada de. la carta poteral
dtcida por PERÚPETRO al Contatita xigléncole el cumplimiento de a oblgación antes referida

2. La presente flanza expirará a más tarda el 04 de Agosto de 2016, a menos Ave són anteñoridad at ésa

fecha SCOTIABANK PERU S.A.A. reciba pecado de: PERUPETRO liberando a: SCOTIABANK PERU——

S.A.A, yal Contratista ds toda ¡ésponsabilidad Bajo la presente fanza, en cuyo caso la presentoenea será
cancelada ena fecha e recepción dela mencionada cart de PERUPETRO

3. Toda demorá por nuestra ferte para honrar.Ja presente fanza;a favor de, ustedes. devengará un interés
equivafente a la Tasa Activá en Moneda Extranjera (TAMEX) de as Instluciones del Sistema Firianciero que
pubiica la-Superintendencia de Banca y Seguros aplicable: durante el perioda-de retraso o la tasa,que la
sustiuja. Los intereses serán calculados a-partir de la fecha dela receptión de la carta notarial dirigida por
PERUPETRO a SCOTIABANK PERÚS.AA.

A-pañir de la fecha dos prición o cancelación no se, podrá penal teclamo Alguno por la presente
fianza y SCOTIABANICPERU 5,A.A. y el Contratista quedarán liberados de toda responsabilidad u u ¿obligación
respecto a la presente flahza.

Atentamente,

SCOTIABANK-PERU S.A.A.

CARTA FIANZA-

Sr

3
3
¿
NS

N | de N a =

SERIEB NO aos o y 52919
> OS
- / >
. , PAN
: Lo O

CONCLUSIÓN: HABIENDO LpiDo LOS OTORGANTES _ TODO! Len INSTRUMENTO, SE

¡RATIF.CARO! “DECLARANDO HABERLO CONFRONTADO CON LA MÉNUTA cuYo TEXTO” CORRE

INSERTO, HABIENDO. SIDO O DE LOS EFECTOS LEGALES. DEL MISMO, +
FIRMÁNDOLO; DE LO QUE” DoY FE.- ESTE ASEO SE EXTIENDE. ¿EN FOJAS DE%
SERTE B_N” 4768507 A LA SERIE B N* AJGBSÍF:=2 3 Ñ =-
)

j A | N E —

a A / —
ES y SS

A ( O a y —
o . PERUPETROS.A. — -

—A 77

>. MILTON UBALDO ROPRÍGUEZ CORNEJO
FRE EL: oy Jos [Pots —

(p. SAVIA PERÚ SA.) . y ) y

ANDO LINO o CARO

FIRME EL: 5/15 _ Interprete FIRME El: 04/08. ¿RoÍS

'OHKYEU BAEK

y
ÉS

Ea

OHKYEU BAEK RLANDO LINO MERCADO CARO

FIRME EL: ot o el, IS Interprete.- FIRME EL: 0/)0); 20

CONCLUYE EL PROCESO DE FIRMAS EL: DIA CUATRO DE AGOSTO DEL AÑO DOS MIL QUINCE.

Lo oo a 3
V Ñ
o -—
— E a
] Mm in
AM - 2 ( —
x Con
ys
X Es copia Fotostática. de la Escritura Pública qu Gore --
en mi Registro con fesha,..,,.O, ne
— Race OS ac ES y a eúñoltud do parte Ne
interesada expidá dl prosemo TESTIMONIO de tl Ñ
ue Ley el que rubrico, en coda une de sus hojas, ) “E
e y firmo. =y Y
En Lima, Ta 7
a e 05 AG0- 2015
coro Y do Fernandini Barredó7”
' 7 a Notario de Lima
A — US > /
SI A :
> AS ALZA
z Ñ Ñ o y
o a 1 y IA
- SÍ qn
A, A E —
7 o o
/ “
- Sí .
eN
Cr dl E A
L 0
y o a
a ) e
— Ñ S
Y — -
E D o
a
NS >
ANOTACION DE INSCRIPCION

RAL N* IX - SEDE LIMA
STRAL LIMA

TITULO N* : 2015-00745277
Fecha de Presentación : 11/08/2015

Se deja constancia que se ha registrado lo siguiente:

ACTO PARTIDA N” ASIENTO
RECTIFICACION DE OFICIO 06006333 A0001
RECTIFICACION DE OFICIO 11492769 A0003

Se informa que han sido incorporados al Indice de Mandatarios la(s) siguiente(s)
persona(s):

Derechos pagados : S/.3,080.00 nuevos soles, derechos cobrados : S/.3,080.00
nuevos soles y Derechos por devolver : S/.0.00 nuevos soles.
Recibo(s) Número(s) 00003416-13 00026753-93. LIMA, 29 de Octubre de 2015.

AN ODIA

MENESES
DR PBLCO
Zona Registral N* IX - Sede Lima
” E ZONA REGISTRAL N" IX - SEDE LIM.

OFICINA REGISTRAL LIM.
sunarp

N” Partida: 06006333
Superatendercia Nacional

elo gato Putos
INSCRIPCION DE CONTRATISTAS DE OPERACIONES - HIDROCARBUROS
SAVIA PERU S.A.

REGISTRO DE PERSONAS JURIDICAS
RUBRO : CONSTITUCION
A00001

MODIFICACION DE CONTRATO DE LICENCIA :

POR ESCRITURA PÚBLICA DE FECHA 04/08/2015, OTORGADO ANTE NOTARIO DE LIMA
RICARDO FERNANDINI BARREDA, SE CELEBRA LA MODIFICACIÓN DEL CONTRATO DE
LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE
N* Z-33, QUE CELEBRAN DE UNA PARTE PERUPETRO S.A,; Y DE OTRA PARTE SAVIA
PERU SA, CON INTERVENCIÓN DE PETROTECH INTERNATIONAL INC., EN LOS
TÉRMINOS ESTABLECIDOS EN EL CITADO INSTRUMENTO, QUE FORMA PARTE DEL
TÍTULO ARCHIVADO QUE OTORGA MÉRITO PARA EXTENDER EL PRESENTE ASIENTO.

EL TÍTULO FUE PRESENTADO EL 11/08/2015 A LAS 04:06:40 PM HORAS, BAJO EL N*
2015-00745277 DEL TOMO DIARIO 0492. DERECHOS COBRADOS $/.3,080.00 NUEVOS
SOLES CON RECIBO(S) NÚMERO(S) 00003416-13 00026753-93.-LIMA, 29 DE OCTUBRE
DE 2015.

agar aer roersoscnoo! A

Zona Registral N' IX - Sede Lima

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP
ZONA REGISTRAL N' IX - SEDE LIM.
OFICINA REGISTRAL LIM,
N" Partida: 11492769

sunarp

delo Regresar
INSCRIPCION DE MANDATOS - HIDROCARBUROS
PERUPETRO S.A.

REGISTRO DE PERSONAS JURIDICAS
RUBRO : CONSTITUCION
A00003

MODIFICACION DE CONTRATO DE LICENCIA

POR ESCRITURA PÚBLICA DE FECHA 04/08/2015, OTORGADO ANTE NOTARIO DE
LIMA RICARDO FERNANDIN! BARREDA, SE CELEBRA LA MODIFICACIÓN DEL
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE N* Z-33, QUE CELEBRAN DE UNA PARTE
PERUPETRO S.A,; Y DE OTRA PARTE SAVIA PERU S.A., CON INTERVENCIÓN DE
PETROTECH INTERNATIONAL INC., EN LOS TÉRMINOS ESTABLECIDOS EN EL
CITADO INSTRUMENTO QUE FORMA PARTE DEL TÍTULO ARCHIVADO QUE
OTORGA MERITO PARA EXTENDER EL PRESENTE ASIENTO.

EL TÍTULO FUE PRESENTADO EL 11/08/2015 A LAS 04:06:40 PM HORAS, BAJO EL N*
2015-00745277 DEL TOMO DIARIO 0492 DERECHOS COBRADOS S/.3,080.00
NUEVOS SOLES CON RECIBO(S) NÚMERO(S) 00003416-13 00026753-93.-LIMA, 29
DE OCTUBRE DE 2015.

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP
